Citation Nr: 1714937	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  06-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cervical spine condition (claimed as neck pain) secondary to service-connected right and left shoulder disabilities.

2.  Entitlement to service connection for headaches secondary to service-connected right and left shoulder disabilities.

3.  Entitlement to service connection for bruxism, secondary to service-connected right and left shoulder disabilities.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1975.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, the Board remanded the issue of entitlement to a TDIU.  In December 2015, the Board remanded the service connection and TDIU issues.  


FINDINGS OF FACT

1.  The evidence of record is against a finding that a cervical spine condition was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.

2.  The evidence of record is against a finding that a headache disability was manifested during service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.

3.  The evidence of record is against a finding that bruxism was manifested during service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.

4.  From June 22, 2008, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for bruxism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for a TDIU have been met since June 21, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in April 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter notified the Veteran regarding the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the service connection claims, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations in October 2014 and an addendum opinions were proffered in September and October 2016.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The virtual folder contains the Veteran's service treatment records, identified post-service treatment records, and lay statements from the Veteran.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for a cervical spine disability, headaches, and bruxism, to include on a secondary basis to his service-connected left and right shoulder disabilities.  Service connection is in effect for postoperative residuals, right shoulder, (40% 07/10/2007) and degenerative joint disease, left shoulder (30% 07/10/2007).  

Service treatment records are negative for any complaints, treatment, or diagnoses related to the cervical spine, headaches, and bruxism.  A June 1975 Report of Medical History reflects that the Veteran checked the "No" box for "frequent or severe headache."  A June 1975 Report of Medical History reflects that his "spine, other musculoskeletal," "sinuses," "head, face, neck, and scalp," and "neurologic" were clinically evaluated as normal.  With regard to any dental defects or diseases, the examiner noted 'Type 3, Class 2, Qualified' and no bruxism was indicated.

A September 2014 VA examination reflects a diagnosis of cervalgia which was diagnosed in 2009.  The Veteran reported inferior neck pain and lateral neck pain.  He reported when his shoulder hurts, his neck hurts and then when his neck hurts his ear hurts.  He reported that he takes ibuprofen occasionally for pain, he reported he takes this when "I can't stand it" about once or twice or week.  He reported that he takes two regular aspirins 4 or 5 times a week.  He reported some relief from the neck pain with the medications.  He reported the pain persists.  The examiner opined that the cervalgia is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The Veteran has imaging, both MRI and plain film radiographs, which reveal evidence of mild degenerative changes.  These changes occur over time, and are part of the natural course of aging.  The changes may lead to neck pain.  The examiner did not address the Veteran's contention that his service-connected shoulder disabilities aggravated his neck disorder; thus, an addendum VA opinion was sought.

In September 2016, a VA examiner noted that cervalgia by definition is neck pain and pain is generally considered a symptom of an underlying disorder.  The examiner noted that a January 2014 MRI showed mild degenerative changes.  The examiner noted that extensive medical literature did not reveal research reporting shoulder pain leading to an increase in neck pain.  According to the American Academy of Orthopaedic surgeon's website "orthoinfo" neck pain may result from abnormalities in the soft tissues-the muscles, ligaments, and nerves - as well as in bones and disks of the spine.  The most common causes of neck pain are soft-tissue abnormalities due to injury (a sprain) or prolonged wear and tear.  In rare instances, infection or tumors may cause neck pain.  In some people, neck problems may be the cause of pain in the upper back, shoulders, or arms.  A plethora of medical literature and research documents the role of neck pain/cervical spondylosis in arm and shoulder pain, which is diagnosed as cervical radiculopathy, as described and discussed in the "Current Review of Musculoskeletal Med. 2016 Sept." article titled "Cervical Radiculopathy" which reports that cervical radiculopathy, caused by compression of cervical nerve roots may lead to radicular symptoms which include pain, sensory deficits, motor deficits.  According to the journal Advances in Orthopedics, Volume 2012 (2012) Article ID 39362, 'The Natural History and clinical syndromes of Degenerative Cervical Spondylosis' cervical spondylosis is a broad term which describes the age-related chronic disc degeneration, which can also affect the cervical vertebrae.  Factors which contribute to an acceleration in the disease process include having a congenitally narrow vertebral canal, certain athletic endeavors such as soccer, rugby, and horse-riding, exposure to significant trauma and having dystonic cerebral palsy.  The same article notes that the prognosis for patients with cervical spondylosis is highly variable and extremely difficult to predict.  Cervalgia, according to the above medical literature is variable in its natural progression.  The examiner opined that the Veteran's cervalgia is less likely than not aggravated beyond the natural progression of such disorder by his shoulder disabilities.

An October 2014 VA examination reflects the Veteran's report that he has headaches when his "neck pain gets to a certain level."  He reported that it does happen every day, "but not all day."  They can last from 30 minutes to several hours.  The headache does improve with aspirin or ibuprofen.  The examiner found no diagnosis of headaches in treatment records.  The examiner noted that he was seen by neurology in 2008 to follow-up on a possible meningioma found on CT after a head injury and within that consult it was noted that the Veteran was experiencing occasional headaches but the neurologist pointed out that the Veteran had at that time sustained a head injury.  (See 09/13/2010 VBMS, Medical Treatment Record-Government Facility at 63; 04/07/2010 VBMS, Medical Treatment Record-Government Facility at 11.)  A July 2013 treatment record reflects complaints of having new headaches and an MRI showed findings of stable 5mm right pituitary microadenoma, stable 1.3 right parietal meningioma.  

The examiner opined that the headaches were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that review of medical literature relating to both headaches and shoulder injuries does not provide substantiation of shoulder pain as a cause for headache.  As the examiner failed to address the Veteran's contentions and failed to provide a rationale for the opinion, an additional opinion was sought.  

In September 2016, a VA examiner stated that the Veteran does not currently have a specific diagnosis for headache.  The Veteran described headaches which in 2009 he was evaluated by a VA neurologist as he was experiencing headaches following a mild traumatic brain injury (TBI), and in the evaluation of the TBI a CT was performed which revealed the veteran had "1. 1.2 x 1.4 x 0.6 cm right parietal lobe parafalcine meningioma."  He continues to follow with neurology for monitoring.  The international Classification of Headache Disorders is a classifications of Systems published by the International Headache Society.  It classifies headaches according to Primary headaches, which are Migraine, Tension-type headaches, Cluster headaches and other trigeminal autonomic cephalgais and other primary type headaches; which include exertional headache, cough headache, headache associated with sexual activity.  In addition to primary headaches the Society lists Secondary headaches.  These are headaches attributed to head and/or neck trauma; attributed to cranial or cervical vascular disorder, attributed to non-vascular disorder, substance or its withdrawal, infection, disorder of homoestacis , headache due to disorder of cranium headaches attributed to psychiatric disorder.  According to Up-to-date with "tension-type headache, there may be pericranial muscle tenderness."  After extensive review of medical literature, no documentation of exacerbation of headache to shoulder pain was identified.  The Veteran's headaches are less likely than not aggravated beyond the natural progression of such disorder by his shoulder disabilities.

In October 2016, the same VA examiner proffered an addendum opinion noting that the Veteran was evaluated by neurology in 2009 for headaches following a TBI.  Further specification of the etiology of the Veteran's headaches would be based on mere speculation, as no other diagnosis for the Veteran's headaches was found after extensive chart and medical literature.  

An October 2014 VA dental examination reflects objective findings of temporomandibular joint disorder (TMJ/TMD) as evidenced by pain on palpation of the mm of mastication as well as the TM joints themselves.  The examiner discussed etiology and self-care of TMJ.  The examiner explained to the Veteran that his issues are related to his parafunctional habits.  The examiner stated that he would have to resort to mere speculation with regard to an opinion between his TMJ and his shoulder condition.  The examiner stated that there is no direct relationship of his shoulder condition to his habit of bruxism.  TMJ has many factors, none directly related.  There are cases of TMJ who do not have any shoulder issues and there are those with shoulder conditions who do not have TMJ.  There is no direct causal relationship between the two.  The same opinion exists as to aggravation.  The Board notes that as it was unclear whether the examiner was providing a negative opinion or whether the opinion was mere speculation, an additional VA opinion was sought.

In a September 2016 addendum opinion, a VA Physician's Assistant explained that the cause of TMD is now considered multifactorial, with biologic, behavior, environmental, social, emotional and cognitive factors, alone in combination, contributing to the development of signs and symptoms of TMD.  These may include muscle hyperactivity, local muscle abnormality, altered muscle mechanics, maxillomandibular disharmony, joint inflammation, joint articular surface alterations, biomechanical abnormalities and poor coordination of articular movements.  On extensive review of medical and available dental literature no documentation of shoulder disabilities leading to an aggravation of TMD was identified.  The examiner opined that the Veteran's diagnosed TMD was not less likely than not aggravated beyond the natural progression of such disorder by his shoulder disabilities.  In October 2016, a VA Chief, Dental Service, signed off on the Physician Assistant's opinion.

The evidence of record does not support a finding that the Veteran's current neck disability, headaches, or bruxism/TMJ/TMD manifested in service or that they are due to service.  As detailed, service treatment records do not reflect any treatment for chronic conditions associated with the neck; no treatment for chronic headaches; and, no treatment for chronic bruxism or TMJ.  These conditions were diagnosed many years after separation from service.  In this regard, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran does not assert that these claimed disabilities are directly due to service.

The findings and opinions by the VA examiners results in a finding that the Veteran's current cervalgia/degenerative joint disease of the cervical spine is not due to or aggravated by a service-connected disability.  

With regard to the Veteran's claim for headaches, while the VA examiners acknowledged the Veteran's prior complaints of headaches, a chronic headache disability was not diagnosed.  Likewise, no chronic disability is reflected in the treatment records.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic headache disability, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of a chronic headache disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Notwithstanding this, the VA examiners opined that the Veteran does not have a headache disability that is due to or aggravated by a service-connected disability.

The findings and opinions by the VA examiners results in a finding that the Veteran's bruxism/TMJ/TMD is not due to or aggravated by a service-connected disability.  

The Board finds that the VA examiners' opinions with addendums are the most probative of record as the opinions were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports and opinions, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Based on the examiners' opinions, the Board cannot reach a finding that the Veteran has a current neck disability, a headache disability, or bruxism/TMJ/TMD that are related to service or due to or aggravated by a service-connected disability.  There are no contrary opinions of record.  

Although the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current conditions are due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of the Veteran's assertions that these claimed conditions were due to a service-connected disability, medical opinions were sought based on a review of the entire medical record which were negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  

With regard to the claimed cervical spine disability, the Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As detailed, disabilities of the low back and left hip, to include arthritis, were not diagnosed until multiple years after separation from service.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current neck disability, headaches, and bruxism/TMJ/TMD, and a disease or injury in service, or a service-connected disability.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Service connection is in effect for post-operative residuals, right shoulder (40% 07/10/2007); degenerative joint disease, left shoulder (30% 07/10/2007); and, right shoulder scars associated with post-operative residuals, right shoulder (0% 12/06/2005).  His combined rating is 60 percent and as his disabilities of the shoulders are considered one disability, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from July 10, 2007.

The Veteran reported full-time employment as a truck driver from January 1995 to October 11, 2004.  11/19/2010 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.   Prior to this, he was employed as a dump truck operator.  11/05/2014 VBMS, Medical Treatment Records-Furnished by SSA at 48.  His former employer reported that the Veteran was employed in a full-time capacity as a Solid Waste Equipment Operator from January 3, 1995 to October 27, 2011, and was on a leave of absence and did not return to work from leave.  His employer reported that he last worked on June 21, 2008.  10/20/2014 VBMS, VA 21-4192 Request for Employment Information in Connection with Claim for Disability; Third Party Correspondence.

The Veteran has been awarded Social Security Administration (SSA) benefits from September 1, 2006, due to a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of diabetes mellitus.  11/05/2014 VBMS, Medical Treatment Records-Furnished by SSA at 76.

Correspondence dated in November 2011 from the Veteran's treating physician reflects that the Veteran has recurrent instability of both shoulders and radiographic evidence of osteoarthritis of both shoulders.  The physician opined that the Veteran's shoulder and knee problems have prevented him from his work and he is currently unemployable.  12/09/2011 Medical Treatment Record-Non-Government Facility.

Correspondence dated in November 2012 from the same physician reflects that the Veteran has a history of recurrent instability of both shoulders.  The examiner opined that the Veteran's shoulder problems preclude his ability to do any sort of manual work or overhead type activities with either arm.  12/31/2012 Medical Treatment Record-Non-Government Facility.

An October 2014 VA examination reflects the Veteran's report that he was medically retired from truck driving in 2005 and an orthopedic doctor took him off work and told him not to drive anymore due to his shoulders.  The examiner opined that the Veteran would not be able to do any work that required physical activity; he would be able to do sedentary work.  10/11/2014 VBMS, C&P Exam.  

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that the Veteran's service-connected disabilities preclude substantially gainful employment.  His symptomatology associated with his shoulders and work history consisting of employment with physical demands, affects his ability to maintain gainful employment in a non-sedentary environment.  Though acknowledging that the VA examiner has opined that the Veteran could do sedentary work, the Veteran's employment experience consists of physical demands such as truck driving and operating equipment.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Although the Veteran has reported that he stopped working in 2004 due to his disabilities, while acknowledging that he was awarded SSA benefits in September 2006 due to service-connected and non-service connected disabilities, and that his disabilities met the scheduler criteria for a TDIU effective July 10, 2007, documentation from his former employer reflects that he was employed in a full time capacity through June 21, 2008.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from June 22, 2008, which corresponds to the day after he stopped working in a full-time capacity.  


ORDER

Entitlement to service connection for a cervical spine condition is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bruxism is denied.

Entitlement to a TDIU, effective June 22, 2008, is granted.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


